In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-4171
DISABILITY RIGHTS WISCONSIN, INC.,
                                         Plaintiff-Appellant,
                             v.

STATE OF WISCONSIN DEPARTMENT
OF PUBLIC INSTRUCTION and
ELIZABETH BURMASTER, State
Superintendent of Public Instruction,
in her official capacity,
                                      Defendants-Appellees.
                         ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
       No. 05-C-0295-C—Barbara B. Crabb, Chief Judge.
                       ____________
    ARGUED MAY 2, 2006—DECIDED SEPTEMBER 13, 2006
                     ____________


  Before CUDAHY, RIPPLE, and WOOD, Circuit Judges.
  CUDAHY, Circuit Judge. The specific issue in this
appeal is whether and to what extent the State of Wisconsin
Department of Public Instruction (DPI) must disclose
records uncovered in its investigation into the use of “time
out” or seclusion rooms for disciplining students at the
Abraham Lincoln Elementary School (Lincoln) in Monroe,
2                                                No. 05-4171

Wisconsin, to Disability Rights Wisconsin, Inc. (DRW)1 —the
agency authorized to investigate alleged incidents of abuse
or neglect of people with mental or physical disabilities in
the state. The broader issue concerns the scope of state
protection and advocacy agencies’ rights to records when
the agencies have reason to believe that the citizens they
are charged with protecting are being abused or neglected.
DRW brought suit in federal court seeking declaratory and
injunctive relief to compel DPI to turn over its records. The
district court denied DRW’s motion, reasoning that the
relevant statutes require DRW to know the names of
students who may have been placed in the seclusion rooms
or at least try to obtain permission from their legal repre-
sentatives to access the records. The district court also
concluded that DRW failed to show that it had exhausted
the available administrative remedies—an issue meriting
no further consideration since DPI expressly abandoned
it at oral argument. We vacate the judgment and remand
the case for further proceedings.


                       I. Background
   DRW is a nonprofit stock corporation designated by the
state of Wisconsin to serve as its protection and advocacy
agency (P&A agency), as required under federal law. WIS.
STAT. § 51.62 (2006). Wisconsin trusts that DRW, in this
capacity, will protect individuals with disabilities or mental
illness and be an advocate on their behalf. The three federal
statutes requiring that the states establish P&A agencies
and governing their operations are the Developmental
Disabilities and Bill of Rights Act (the DD Act), the Protec-
tion and Advocacy for Mentally Ill Individuals Act of 1986



1
  DRW was, at the outset of this appeal, known as the Wiscon-
sin Coalition for Advocacy or WCA.
No. 05-4171                                                     3

(the PAIMI Act)2 and the Protection and Advocacy of
Individual Rights Act (the PAIR Act)—known collectively as
the federal protection and advocacy statutes or the federal
P&A statutes. DD Act, 42 U.S.C. §§ 15001-115 (2006);
PAIMI Act, 42 U.S.C. § 10801-851 (2006); PAIR Act, 29
U.S.C. § 794e (2006).
  The federal P&A statutes, which Congress enacted after
concluding that state systems for protecting the rights of
individuals with disabilities varied widely and were in
many cases inadequate, condition federal funding for each
state on the establishment of an effective protection and
advocacy system for individuals with mental illness or
physical disabilities. 42 U.S.C. §§ 15001, 15041, 15043;
42 U.S.C. §§ 10801(a)(1)-(4), 10803, 10805; 29 U.S.C.
§§ 794e(a)(1); 794(e)(f).
  Lincoln has two seclusion rooms that it has in the past
used as part of its special education program to place
students who had become unruly on “time-outs” if their
individual education plans (IEPs) allowed it. (R., Jt.
Stipulated Findings of Fact ¶¶ 4-5.) The general idea
behind seclusion rooms is to remove children from the
classroom who are behaving inappropriately to allow them
time and space to calm down and regain control of their
behavior. (R., Compl., Ex. A.) Staff also have used the room
to seclude students presenting dangers to themselves or to
others. (R., Compl., Ex. A.)


2
   Some courts abbreviate the Protection of Mentally Ill Individu-
als Act of 1986 to “PAMII.” In 1988, Congress amended the
statute to remove all references to the phrase “mentally ill
individuals” and replaced those references with “individuals
with mental illness.” See Requirements Applicable to Protec-
tion and Advocacy of Individuals with Mental Illness, 62 Fed. Reg.
53548-01 (Dep’t of Health & Human Servs. Oct. 15, 1997) (final
rule). Only the title remained unchanged. We adopt “PAIMI,”
which the parties and district court chose as well.
4                                                      No. 05-4171

  In October 2004, the parents of G.M., a student enrolled
in Lincoln’s special education program, complained to DRW
that a staff member had physically restrained and dragged
G.M. to a seclusion room on the lower-level of the school.3
This report was apparently the first report that DRW
received regarding the use of seclusion rooms at Lincoln.
   The seclusion room at issue in the complaint was approxi-
mately five feet by nine feet in size. Dark grey carpeting
covered the floor and the walls. Fluorescent ceiling lighting
illuminated the room, along with a window in the door. The
door to the room had a lock and no interior door knob,
which violated the fire code and has since been remedied.
(R., Jt. Stipulated Findings of Fact ¶ 7.)
  On February 27, 2005, a television station in Madison,
Wisconsin, informed DPI that it intended to air a report
about a seclusion room in a state school district. The station
refused to identify the district to DPI. On March 1, a
reporter from the station requested comments from DRW
regarding an investigation into the seclusion room at
Lincoln. The television report, which aired on March 2,



3
   Lincoln has two seclusion rooms that, at the time of the claims,
it sometimes used to put unruly children on “time-outs.” DPI
identified four children who had been placed in the lower-level
room during the 2004-2005 school year and two children who had
been placed in the main-level room, which is next to the princi-
pal’s office. DPI concluded that the use of the main-level room was
not problematic. As the legality of the seclusion rooms is not at
issue in this appeal and since DRW has requested access to DPI’s
files pertaining to all six children potentially placed in both rooms,
we do not differentiate between the rooms in this opinion. In
addition, although Lincoln still has the seclusion rooms (so far as
we can tell), we refer to them in the past tense in light of the
district’s moratorium on their use. (R., Jt. Stipulated Findings of
Fact ¶¶ 4-5; R., Def.’s Br. and App. in Opp. to Mot. for Prelim. Inj.
10-11.)
No. 05-4171                                                5

2005, showed the seclusion room and included interviews
with children who claimed they had been locked inside. The
broadcast also featured interviews with those children’s
parents.
  After the broadcast, additional parents who either knew
or suspected that their children had been locked in the
seclusion room requested help from DRW. Because many of
these children are nonverbal or have limited verbal capaci-
ties, some parents are unable to determine whether their
children were placed in the seclusion room. Also following
the broadcast, DPI—the agency charged with, among other
things, enforcing compliance with state and federal special
education laws in Wisconsin—launched an investigation
into Lincoln’s use of the seclusion room. DPI concluded that
the room violated a number of state and federal laws and
revealed that Lincoln staff had placed six children inside.
Its report, however, did not identify the children by name.
  DRW obtained a copy of DPI’s findings on April 11, 2005,
and that same day informed DPI that it was conducting
its own investigation of the room. DRW also asked DPI to
provide a copy of its investigative file (which would in-
clude the names of the children) or send a copy of its
findings to the parents of the six children who had been
placed in the seclusion room during the 2004-2005 school
year. DPI eventually sent the file but redacted the chil-
dren’s names and any information that might identify them.
DPI explained that it decided to redact the information
based on court decisions, state and federal pupil confidenti-
ality laws (including the Individuals with Disabilities
Education Improvement Act (IDEA) and the Family
Educational Rights and Privacy Act (FERPA)), and prelimi-
nary guidance received from the U.S. Department of
Education.
  DRW eventually filed a motion for a preliminary injunc-
tion in the Western District of Wisconsin, seeking release of
6                                                No. 05-4171

the names. The district court converted the motion to a
motion for a permanent injunction and gave the parties
time to file additional materials. The court eventually
denied DRW’s request, reasoning that DRW did not
show that it had exhausted its administrative remedies
or explain why it need not do so, and also that the federal
protection and advocacy statutes require DRW to know the
names of the individuals whose records it wishes to access
or to try to obtain consent for that access from the students’
legal representatives. DRW timely appealed, arguing that
the federal P&A statutes entitle it to all the information in
DPI’s files.


                       II. Discussion
  Resolving this case requires us first to understand how
the federal P&A statutes operate and next to determine
whether FERPA affects their application in the context of
school-related records. We review questions of statutory
interpretation de novo. Gaffney v. Riverboat Servs. of Ind.,
Inc., 451 F.3d 424, 445 (7th Cir. 2006). In the context of a
district court’s denial of an injunction, we review legal
conclusions de novo and findings of fact for clear error.
Joelner v. Village of Wash. Park, 378 F.3d 613, 619-20 (7th
Cir. 2004).


               A. The Federal P&A Statutes
  DPI contends that the federal P&A statutes do not entitle
DRW to the information it seeks. DRW contends that it is
entitled to the information it seeks even in the absence of
authorization from the individuals’ guardians. Addressing
those arguments requires a close examination of the federal
P&A statutes governing the protection and advocacy
system.
No. 05-4171                                                7

   The core requirement of the federal P&A statutes is that,
in order to receive federal funding, each state must estab-
lish an effective protection and advocacy system to respond
to allegations of abuse and neglect and generally to protect
the rights of individuals with disabilities. 42 U.S.C.
§ 15043(a)(2)(A)(i); 42 U.S.C. § 10805(a)(1); 29 U.S.C.
§ 794e(f)(3). The DD Act, the PAIMI Act and the PAIR Act
establish separate but largely parallel regimes to serve
particular populations of people with disabilities. See Gary
P. Gross, Protection and Advocacy System Standing—To
Vindicate the Rights of Persons With Disabilities, 22
MENTAL AND PHYSICAL DISABILITY LAW RPTR. 674, 674
(Sept.-Oct. 1998) (providing extensive background on the
P&A system).
   The DD Act, which Congress enacted in 1975, was the
first statute to establish a federally directed P&A system.
It, like the later-enacted PAIMI and PAIR Acts, requires
that states establish P&A agencies such as DRW, and
authorizes those agencies “to pursue legal, administrative,
and other appropriate remedies or approaches” to ensure
that individuals with disabilities are protected. 42 U.S.C.
§ 15043(a)(2)(A)(i). The DD Act, however, limits the scope
of the P&A agencies’ authority to individuals with develop-
mental disabilities. § 15043(a)(1). To qualify for services
under the DD Act, an individual must have a severe,
chronic disability that became manifest before the age of 22
and that results in substantial functional limits in three or
more “major life activities,” including self-care, receptive
and expressive language, learning, mobility, self-direction,
capacity for independent living and economic self-suffi-
ciency. § 15002(8)(A).
  The PAIMI Act, which contains many of the same direc-
tives as the DD Act, was enacted in 1986 to protect the
rights of individuals with mental illness by requiring, as a
condition of federal funding, that states establish P&A
systems with authority to investigate and remedy suspected
8                                                No. 05-4171

abuse or neglect of individuals with mental illness. 42
U.S.C. § 10805(a)(1). The PAIMI Act initially applied only
to individuals with mental illness living in “facilities,”
which included, among other things, nursing homes,
community facilities, board and care homes, homeless
shelters and prisons. 45 C.F.R. § 1386.22(e)(1)-(3) (2006). In
2000, Congress amended the PAIMI Act to cover individuals
with mental illness living in “community settings,” includ-
ing their own homes. 42 U.S.C. § 10802(4)(B)(ii). To qualify
for services under the PAIMI Act, an individual must have
a “significant mental illness or emotional impairment, as
determined by a mental health professional.” § 10802(4).
The PAIMI Act, like the DD Act, directs that P&A agencies
shall have broad investigatory authority to carry out their
responsibility to protect individuals with mental illness and
to advocate on their behalf. § 10805(a)(1).
   The third statute relating to the state P&A system is
the PAIR Act, which Congress enacted in 1994 to serve
people with disabilities who were not covered under either
the DD Act or the PAIMI Act. 29 U.S.C. § 794e. To receive
federal funds under the PAIR Act, a state must estab-
lish a P&A system that has “the same general authorities,
including access to records and program income, as are
set forth [in the DD Act].” § 794e(f)(1)-(2).
  Each of the three federal P&A statutes supplies state
P&A agencies with broad investigatory authority, including
access to certain records. 42 U.S.C. § 15043(a)(2)(H)-(I); 42
U.S.C. § 10805(a); 29 U.S.C. § 794e(f)(2). The statutes
specifically authorize P&A agencies such as DRW to
investigate incidents of abuse or neglect of individuals when
the agencies receive complaints or determine that there is
probable cause—that is, reasonable grounds to believe that
an individual has been, or may be, subject to abuse or
neglect. 42 U.S.C. § 15043(a)(2)(B); 42 U.S.C.
§ 10805(a)(1)(A); 29 U.S.C. § 794e(f)(2); 45 C.F.R. § 1386.19;
No. 05-4171                                                  9

42 C.F.R. § 51.2.4 The statutes further authorize the P&A
agencies to pursue administrative, legal and other appropri-
ate remedies to ensure the protection of individuals with
disabilities or mental illness in the state. 42 U.S.C.
§ 15043(a)(2)(A)(i); 42 U.S.C. § 10805(a)(1); 29 U.S.C.
§ 794e(f)(3).
  In addition to granting general investigative power, the
federal P&A statutes also state that the P&A agencies must
“have access to all records of any individual” with disabili-
ties or mental illness “who is a client of the system if such
individual or legal guardian, conservator, or other legal
representative of such individual, has authorized the
system to have such access.” 42 U.S.C. § 15043(a)(2)(I)(i); 42
U.S.C. § 10805(a)(4)(A); 29 U.S.C. § 794e(f)(2). In circum-
stances where an individual has no parent or guardian, the
P&A agencies may access records so long as they have
probable cause to believe that abuse has occurred. 42 U.S.C.
§ 15043(a)(2)(I)(ii); 42 U.S.C. § 10805(a)(4)(B); 29 U.S.C.
§ 794e(f)(2). Finally, where the individual’s guardian has
failed or refused to act, the P&A agencies may access
records under the DD Act and the PAIR Act so long as they
have probable cause to believe that the individual has been
subject to abuse or neglect, or, under the PAIMI Act, they
have probable cause to believe that an individual’s health
or safety is in serious and immediate jeopardy. 42 U.S.C.
§ 15043(a)(2)(I)(iii); 42 U.S.C. § 10805(a)(4)(C); 29 U.S.C.
§ 794e(f)(2). Thus, in general, the federal P&A statutes
require the P&A agencies to obtain a guardian’s consent
before they may access individual records. Two issues follow



4
  The probable cause standard under the PAIMI Act is slightly
more rigorous. The relevant regulation defines probable cause
to mean: “reasonable grounds for belief that an individual with
mental illness has been, or may be at significant risk of being
subject to abuse or neglect.” 42 C.F.R. 51.2 (emphasis added).
10                                               No. 05-4171

from this requirement: (1) whether the records that DRW
seeks are “individual records”; and (2) whether something
special about the present case alters or eliminates the
general consent requirement in these circumstances.


        B. Records Under the Federal P&A Statutes
  Whether the records that DRW seek fall within the ambit
of “individual records” is not an easy issue to resolve; the
records are not easily classified. But it is important to
examine the definition of the term, since, in ordinary cases,
the classification of the documents sought will control the
terms of their release.
  Records, under the DD Act, include:
     a report prepared or received by any staff at any
     location at which services, supports, or other assistance
     is provided to individuals with developmental disabili-
     ties; a report prepared by an agency or staff person
     charged with investigating reports of incidents of abuse
     or neglect, injury, or death occurring at such location,
     that describes the incidents and steps taken to investi-
     gate; and a discharge planning record.
42 U.S.C. § 15043(c)(1)-(3). The PAIR Act, once again, is
parallel to the DD Act. 29 U.S.C. § 794e(f)(2). The PAIMI
Act defines records as “reports prepared by any staff of a
facility rendering care and treatment or reports prepared by
an agency charged with investigating reports of incidents of
abuse, neglect, and injury occurring at such facility that
describe incidents of abuse, neglect, and injury occurring at
such facility and the steps taken to investigate such
incidents, and discharge planning records.” 42 U.S.C.
§ 10806(b)(3)(A).
 DPI argued in the district court that the information
DRW seeks does not constitute a “record” within the
No. 05-4171                                                11

meaning of the federal P&A statutes because DPI is not a
“facility” nor is it charged with investigating abuse or
neglect. The fact that DPI is not a “facility” is of no moment;
the potential abuse or neglect took place at Lincoln, and
Lincoln easily meets the definition of a facility. 45 C.F.R.
§ 1386.19 (“Facility includes any setting that provides care,
treatment, services and habilitation . . . .”). The argument
that DPI itself is not an agency charged with investigating
reports of abuse or neglect is also beside the point. For
starters, DPI did in fact investigate complaints of potential
abuse or neglect at Lincoln. And in the end, it is up to DRW
to determine whether abuse did in fact occur; preventing
DRW from obtaining the information it needs to investigate
on the basis that DPI did something it was not required to
do frustrates the goals of the federal P&A system.
  DRW, on the other hand, argues that, while it is seeking
records, it need not obtain authorization before it is entitled
to the information. DRW, it seems to us, is essentially
trying to draw a distinction between investigatory informa-
tion and individual records. Since, DRW reasons, the
federal P&A statutes expressly authorize the P&A agencies
to investigate incidents of abuse and neglect if they have
probable cause to believe that the abuse occurred, the
agencies must also have access to records about that abuse.
Although this argument has some intuitive appeal, it fails
to address the fact that each federal P&A statute contains
provisions pertaining to the release of records that are
entirely separate from the provisions supplying the agencies
with investigatory authority. And for the most part, the
records provisions specifically require that the P&A agen-
cies obtain a guardian’s authorization before they may have
access to records except where an individual has no guard-
ian or, under the DD Act and the PAIR Act, the agencies
have probable cause to believe that abuse or neglect has
occurred or, under the PAIMI Act, that abuse is imminent
and the guardian has failed to act.
12                                                No. 05-4171

  Some textual support for DRW’s apparent distinction
between investigatory information and individual records
seems to come from 42 U.S.C. § 15043(a)(2)(J)(i), which
directs that agencies must “have access to the records of
individuals described in subparagraphs (B) and (I), and
other records relevant to conducting an investigation, under
the circumstances described in those subparagraphs”
(emphasis added). The language relating to “other records”
initially seems to support DRW; although the language
directly concerns how quickly a P&A agency is entitled to
records, it does appear to be broader than the language
governing individual records and contains no limiting
language. But if “other records” covers the information that
DRW seeks here—information about DPI’s investigation
including the names of the students—then the authoriza-
tion requirement for individual records seems rather
innocuous. If § 15043(a)(2)(J)(i) (quoted above) allows an
outside agency to access individual records without authori-
zation simply because the records are relevant to an
investigation, why have an authorization requirement at
all? Will not almost every record that a P&A agency seeks
somehow qualify as relevant to an investigation? Constru-
ing “other records” in such a manner would, we think,
effectively eliminate the authorization requirement alto-
gether.
  Aside from this more or less technical point, we also must
recognize the context surrounding a request for records. The
bulk of the information that DRW seeks (most of which it
already possesses) is generalized information about the
room where students are confined—its size, its characteris-
tics and the provisions for its use. But once DRW obtains
the students’ names, it inevitably obtains individualized
information about the students—namely, that the students’
IEPs call for use of the seclusion room and that the stu-
dents were subject to discipline involving the room. Espe-
cially in light of these inevitable revelations that the release
No. 05-4171                                                  13

of the names will provide, we must conclude that the
records at issue here are individual records generally
subject to the guardians’ authorization requirement con-
tained in the federal P&A statutes.
  Concluding, however, that the records DRW seeks are
individual records does not necessarily preclude the agency
from access to at least some of the information. See Ala.
Disabilities Advocacy Prog. v. J.S. Tarwater Dev. Ctr., 97
F.3d 492, 497 (11th Cir. 1996) (concluding that “it is
clear that the [federal P&A statutes] provide[ ] express
authority for P&A’s to gain broad access to records, facilities
and residents to ensure that the [statutes’] mandates can be
effectively pursued”); Miss. Protection & Advocacy Sys., Inc.
v. Cotten, 929 F.2d 1054, 1058-59 (5th Cir. 1991) (holding
that facilities have an affirmative duty to implement
policies and practices that promote effective P&A access).
DRW repeatedly argues that it is circular to require that it
obtain authorization from the students or their representa-
tives so that it may obtain the names of the students. That
argument is well taken, for imposing such a requirement
essentially means that DRW cannot satisfy the prerequi-
sites for obtaining X without obtaining X itself.5 In addition
to confounding DRW in the present case, requiring the
agency to obtain authorization before it can learn the
children’s names has the potential to run afoul of the
federal P&A statutes in some circumstances: without the
names of the children or their guardians, DRW cannot
assess whether their guardians are taking adequate
protective measures if abuse is imminent. That is, without
names, DRW could never intervene where guardians are


5
  Although DRW could, for example, contact every guardian at
Lincoln and inform them of the potential problems, such a
requirement would be onerous and not always effective. The
universe of potential victims is admittedly small here. But that
will not always be the case.
14                                               No. 05-4171

not protecting the individuals—a hazardous circumstance
expressly contemplated by the federal P&A statutes.
  Here, DRW is not seeking unfocused and unspecific
information about possible abuse or neglect at Lincoln. This
is instead a situation where, based on news reports,
complaints and DPI’s investigation, DRW has probable
cause to believe that six identifiable children may have
been abused or neglected and is now attempting to ascer-
tain whether that abuse did in fact occur. Two of the
students potentially placed in the seclusion rooms are
DRW’s clients. Their parents have authorized DRW to
obtain the records. But since DRW does not know who the
other four students are, it simply cannot investigate the
extent of any abuse or neglect. In addition, if DRW deter-
mines that future, serious abuse is imminent, it cannot
ascertain whether the threatened students are adequately
protected by their guardians.
  There is another important aspect of DRW’s special
function as Wisconsin’s designated P&A agency in these
unusual circumstances. As we have explained, P&A agen-
cies have a duty to serve individuals with disabilities or
mental illness. See, e.g., Ala. Disabilities Advocacy Prog., 97
F.3d at 497, 499. Because of that role, DRW is under an
especially significant duty of confidentiality. See, e.g., Wis.
Coalition for Advocacy v. Czaplewski, 131 F. Supp. 2d 1039,
1059 (E.D. Wis. 2001) (noting that nursing home patients
would suffer no privacy harm because “federal law requires
that WCA, as the Protection & Advocacy System, keep such
records confidential”).
   Specific provisions of the federal P&A statutes reinforce
these conclusions. Both the DD Act and the PAIR Act bar
P&A agencies from disclosing information obtained from
client records to unauthorized parties. See 45 C.F.R.
§ 1386.22(e)(1)-(3). Although disclosure of the names
might not create a client relationship between the guard-
No. 05-4171                                                 15

ians and DRW, this technicality would not diminish the
need for confidentiality. DRW specializes in the protection
of persons with disabilities and mental illness, and confi-
dentiality is a key aspect of protection.
   Likewise, the PAIMI Act imposes a specific duty of
confidentiality upon the P&A agencies in the context of
mental health records obtained from a provider of mental
health services. Although the PAIMI Act does not define
what constitutes a provider of mental health services,
DPI—an administrative agency—would not ordinarily
fall within the general understanding of that term. But DPI
is responsible for ensuring that the schools, which are
charged with the care of all children (including the mentally
ill), provide adequate care and in a larger sense is a pro-
vider of mental health services.
  The district courts, in particular, have been remarkably
active and consistent in construing PAIMI’s duty of confi-
dentiality. The clear message of these cases is the conclu-
sion that the duty of confidentiality should be deemed to
require P&A agencies to maintain the confidentiality of
records regardless of their technical classification. See, e.g.,
Protection & Advocacy Sys., Inc. v. Freudenthal, 412 F.
Supp. 2d 1211, 1215-16 (D. Wyo. 2006); State of Conn. Office
of Prot. & Advocacy for Persons with Disabilities v. Hartford
Bd. of Educ., 355 F. Supp. 2d 649, 663-64 (D. Conn. 2005);
Advocacy Ctr. v. Stalder, 128 F. Supp. 2d 358, 366 (M.D. La.
1999); see also Ala. Disabilities Advocacy Prog., 97 F.3d at
497, 499. PAIMI might be one source of the duty of confi-
dentiality, but it is not the only one. The P&A agencies’
nature as protectors of individuals with disabilities or
mental illness is critical and not to be overlooked. See Iowa
Prot. & Advocacy Servs., Inc. v. Gerard Treatment Pro-
grams, LLC, 152 F. Supp. 2d 1150, 1160-61 (N.D. Iowa
2001) (discussing PAIMI’s duty of confidentiality and
concluding that a guardian’s expressed unwillingness to
16                                              No. 05-4171

authorize a P&A agency to access records does not necessar-
ily preclude that access).
  The reasoning underlying these cases is persuasive, and
we conclude that DRW is subject to the same strictures
of confidentiality as DPI. Since both DRW and DPI must
observe similar confidentiality requirements, this case
at bottom involves a confidential exchange of information
between two agencies—one agency that specializes in
protecting individuals with disabilities or mental illness
and another more generalist agency charged with ad-
ministering public education in Wisconsin. Given the
duty of confidentiality common to both organizations,
DRW’s possession of the information seems no more
troubling as a privacy matter than DPI’s possession.
  Lastly, it is important to recognize the alternative to
allowing DRW to access the records at issue. DRW has
special expertise with respect to persons with mental illness
or other disabilities. To withhold the records in contention
here is to give the generalist agency (DPI) the last word
over matters of abuse and neglect of the disabled or men-
tally ill. This clearly defeats the purposes of DRW and the
federal P&A statutes.
  We believe that the district court here gave inadequate
weight to the whole of the statutory scheme and undue
emphasis to a technical reading of certain statutory ele-
ments. United States v. Misc. Firearms, Explosives, Destruc-
tive Devices & Ammunition, 376 F.3d 709, 712 (7th Cir.
2004) (noting that a fundamental canon of statutory
interpretation is that the words of a statute must be read in
their context and with a view to their place in the overall
statutory scheme). The point of the federal P&A statutes is
to establish and equip a specialized agency to look out for
individuals with mental illness. Confounding the agency in
the name of an illusory concern for privacy defeats that very
important goal. Accordingly, we conclude that requiring
No. 05-4171                                                17

DRW to obtain authorization before it can learn the names
of the children DPI believes were placed in the seclusion
room violates both the spirit and the letter of the federal
P&A statutes.


 C. FERPA’s Interaction with the Federal P&A Statutes
  We finally consider whether FERPA operates to prevent
DPI from releasing the records it has assembled. FERPA
represents a response to what Congress saw as growing
evidence of abuse of student records in the United States.
See, e.g., Rios v. Read, 73 F.R.D. 589, 597-99 (E.D.N.Y.
1977). Of specific concern were incidents of access with-
out informed parental consent, lack of a formal system
for governing access by nonschool personnel and failure
to disclose disciplinary information to parents. Address
to the Legislative Conference of the National Congress of
Parents and Teachers, March 12, 1975, 121 Cong. Rec.
S7974 (daily ed. May 13, 1975).
  Relevant here, FERPA protects personally identifiable
information other than directory information from release
without parental consent. 20 U.S.C. § 1232g(b)(1)-(2) (2006).
Personally identifiable information includes, but is not
limited to, the students’ names, names of their parents or
other family members, the addresses of the students or
their family, any personal identifiers such as social security
numbers or student numbers, a list of personal characteris-
tics that would make the students’ identities easily trace-
able or any other information that would make the stu-
dents’ identities easily traceable. 20 U.S.C. § 1232g; 34
C.F.R. § 99.3 (2006). Directory information, on the other
hand, is a type of personally identifiable information not
usually considered harmful if disclosed. It generally
includes (but is not limited to) students’ names, addresses,
telephone numbers, major fields of study and dates of
attendance. 34 C.F.R. § 99.3.
18                                               No. 05-4171

  Here again, the information that DRW seeks is not
easily classified. The students’ names would, in ordinary
circumstances, fall under the rubric of directory infor-
mation. But as we explained earlier, the students’ names
here carry with them information about the students’
IEPs and disciplinary records, which ordinarily might
implicate FERPA if released to third parties.
  This case, however, is not ordinary. As the Eleventh
Circuit has recognized, neither students with disabilities
nor their parents are harmed when a P&A agency is
permitted access to records. Tarwater, 97 F.3d at 497-99.
On the contrary, the P&A agency’s access facilitates protec-
tion of individuals with mental illness—it is the only way to
realize the agency’s role as watchdog of the system. Privacy
interests, then, are frequently outweighed by DRW’s broad
mandate to investigate and remedy suspected abuse or
neglect. Ala. Disabilities Advocacy Prog., 97 F.3d at 497;
Office of Prot. and Advocacy for Persons with Disabilities v.
Armstrong, 266 F. Supp. 2d 303, 319, 322 (D. Conn. 2003).
  We note in closing that the details of release of informa-
tion are important but difficult to anticipate and deal with.
They therefore lie within the discretion of the district court.
This case is complex, and although the students’ privacy
interests do not outweigh DRW’s need to access the infor-
mation, neither should those interests be ignored when they
are implicated. In that vein, we recognize that a number of
specific release scenarios which would be consistent with
this opinion would, we think, satisfy the federal P&A
statutes.


                    III. CONCLUSION
  Accordingly, we VACATE the judgment of the district court
and REMAND for further proceedings consistent with this
opinion. Each side shall bear its own costs.
No. 05-4171                                         19

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—9-13-06